Citation Nr: 0631852	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  05-34 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for right-sided head 
pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Detroit, 
Michigan Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for right ear hearing loss and 
right-sided head pain.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Whispered voice testing at separation from service did 
not show hearing impairment.

3.  No physician or audiology professional has found a 
likely link between current right ear hearing loss and 
acoustic trauma, head injury, or other disease or injury in 
service.

4.  No disorder manifested by head pain was noted at 
separation from service.

5.  No physician has found a likely link between current 
intermittent right-sided head pain and injury or disease 
during service.




CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred or aggravated in 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).

2.  Right-sided head pain was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 
March 2005 and March 2006.  The March 2005 notice informed 
the veteran of the type of information and evidence that was 
needed to substantiate claims for service connection.  The 
March 2006 notice informed the veteran that a disability 
rating and an effective date for the award of benefits would 
be assigned if service connection were awarded.  The veteran 
had an opportunity to respond to these notices.  

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The claims file does not contain records of some post-
service medical treatment for hearing loss and head pain 
that the veteran has identified.  The veteran has indicated, 
however, that the physicians who treated him did not 
indicate that his current hearing loss or head pain was 
related to events during his service.  The Board therefore 
finds that the records of that treatment are not pertinent 
to the claims on appeal.  The veteran has had a meaningful 
opportunity to participate in the processing of his claim, 
including submitting any relevant medical or other records.  
He had a hearing in August 2006 before the undersigned 
Veterans Law Judge, and he was provided a VA examination 
with nexus opinion.  The Board finds that VA has adequately 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, the Board finds such error to be harmless error 
that would not reasonably affect the outcome of the 
veteran's claim.

Claims for Service Connection

The veteran reports that he has right ear hearing loss and 
intermittent pain in the right side of his head.  He 
contends that the hearing loss is the result of acoustic 
trauma he suffered during service, when he was near the 
explosion of a howitzer artillery round on a firing range.  
He reports that he injured his head during service when he 
was working in a crawl space, and accidentally jammed his 
head into a nail.  He attributes intermittent pain in the 
right side of his head to the acoustic trauma and the injury 
from the nail.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for an organic 
disease of the nervous system, such as a sensorineural 
hearing loss, and cardiovascular disease, when it is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309. Service connection 
for hearing loss is regulated at 38 C.F.R. § 3.385, which 
provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland 
CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at 
separation from service."  5 Vet. App. at 159.  The Court 
explained that:

 [W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran's claims file contains the report of a service 
medical examination of the veteran in May 1956, at the time 
of separation from service.  That examination did not 
include audiometric testing.  On whispered voice testing, 
the veteran's hearing was 15/15 bilaterally.  No abnormality 
of the head was noted on that examination.

The claims file does not contains any other service medical 
records.  Notes in the claims file indicate that the RO 
sought the service medical records, but learned that the 
records are not available, and are presumed to have been 
destroyed in a fire that occurred in July 1973 at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The Court has indicated that when a veteran's 
records are presumed destroyed, the Board has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the claimant.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 
Vet. App. 563, 570 (1996).  The Board will comply with this 
heightened obligation in considering the veteran's claims.

On VA examinations in May 2005, the veteran reported that 
during service he was exposed to loud noise from a howitzer 
round explosion.  He indicated that he had ringing in both 
ears for two or three days after the explosion, and that he 
did not seek treatment.  He denied having hearing loss or 
blood or drainage from the ears at that time.  He reported 
having had a loss of hearing in the right ear with sudden 
onset a number of years after service.  In an audiological 
examination, he stated that this had occurred in 1963.  In a 
neurological examination, he indicated that it had occurred 
in 1973.  The veteran also related having sustained an head 
injury in service, with a spike going into his head.  He 
indicated that he sought medical attention when that injury 
occurred, and that an x-ray was taken, but he was not 
hospitalized.

Audiometric testing in May 2005 revealed disabling bilateral 
hearing loss.  The auditory thresholds were greater than 40 
decibels in each of the tested frequencies in the right ear, 
and some of the frequencies in the left ear.  The right ear 
had severe to profound sensorineural hearing loss and 0 
percent speech recognition, while the left ear had mild to 
moderate sensorineural hearing loss with 98 percent speech 
recognition.  The examiner stated that the veteran's 
symptoms were suggestive of a viral, vestibular cochlear 
problem.  The examiner provided the opinion that it was not 
at least as likely as not that the veteran's right ear 
hearing loss was incurred in service.

The veteran reported that pain in the right side of his head 
occurred together with tinnitus, and occurred approximately 
every 18 months.  He stated that the episodes of pain lasted 
from a minute or an hour, or sometimes one to two days.  The 
examiner found that the cranial nerves were intact.  The 
veteran was not experiencing pain at the time of the 
examination.  The examiner described the veteran's head pain 
as very intermittent.  "I can not provide a more specific 
diagnosis," he wrote, "and I have no information to link 
this complaint to military service."

In October 2005, the veteran's wife wrote that the veteran 
told her at the time about the bomb explosion that occurred 
near him in service in the 1950s.  She stated that the 
veteran had shown continuous hearing loss since that time.  
She indicated that she had to speak louder and repeat 
herself for the veteran to hear her.  She stated that the 
veteran's hearing loss had worsened, and his head pain had 
continued, since the incidents of the explosion and hitting 
his head on a nail during service.

In his August 2006 hearing, the veteran reported that in 
service he was riding in a jeep at a howitzer test firing 
range, and was within 100 yards of the impact zone when a 
round exploded.  He stated that he was stunned by the sound 
of the explosion, but did not have a hearing loss at the 
time.  He reported that he sustained a head injury in 
service in 1955 when he was working in a crawl space on an 
intercom, and he raised up and jammed a nail into his head.  
He reported that he saw physicians in the 1970s about his 
hearing loss, and that physicians had not found a cause for 
his hearing loss.  He indicated that his post-service 
employment had not involved significant noise exposure.  He 
stated that he had briefly done office and logistical work 
for a construction company, and had worked for many years as 
a barber.  He related that his head pains were sharp and 
severe.

Analysis

The veteran attributes his current right ear hearing loss to 
the explosion and the head injury during service.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions 
on medical diagnoses or causation competent, including as to 
the presence of a sensorineural hearing loss and whether the 
provisions of 38 C.F.R. § 3.385 were met.  He indicates that 
he did not experience a loss of hearing at the time of the 
explosion, however.  This is supported by the whispered 
voice testing at separation from service that did not show 
any hearing impairment.  The veteran then reported the 
sudden onset of right ear hearing loss years after service.  
Most significantly, a VA examiner expressed an opinion 
against the likelihood of a link between the veteran's 
hearing loss and service.  No physician or other hearing 
professional has supported a likely nexus between the 
hearing loss and service.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In sum, the 
preponderance of the competent and probative evidence is 
against service connection for the right ear hearing loss.

The veteran's intermittent head pain was not noted at 
separation from service.  In this case, the VA examination 
reflected only a diagnosis of "very intermittent head pain."  
It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
There is no medical finding or opinion supporting a link 
between the pain or an underlying disorder and the shell 
explosion and nail injury during service.  The Board finds 
that the preponderance of the evidence is against service 
connection for head pain.




ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for right-sided head pain 
is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


